DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding claims 1, 3-5,7-8 10-12,14-18 and 20-23, filed 04 June 2021, under USC 102(a)(1) have been fully considered and are persuasive.  However, a new ground of rejections is made.  
Applicant argues Kalish et al. (US 2012/0284625) does not disclose configuring an animation manager to present the animation associated with the animation element based at least in partly responsive to completion of a path stage of the visual component of an application to associate an animation element with the visual component of an application (pages 8 and 9).  Kalish discloses the wizard plays the video template segments 510, promoting the user at predefined entry points to edit the video template by inserting, editing or replacing multimedia objects and determining the control parameters which manipulate the scenario's script 512, and the editing changes are presented to the user, enabling immediate reviewing of the editing changes (paragraph 40).  The video template has multiple video template segments 510 having predefined entry points to edit the video template, which maps to path stage(s) of the visual component.  After each user edits are made, the review of the edits in the video/animation is displayed to the user, which maps to present an animation associated with the animation element based at least in partly responsive to completion of a path stage of the visual component.  Thus, it is believed Kalish discloses the above claim limitation.  
The double patenting rejections have been withdrawn due to filing of eTerminal Disclaimer.  

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  
Claims 24 and 25 recite “statge” and should be “stage”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 5, 7, 8, 10 – 12, 14 – 18, and 20 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 recite two “an animation” in the first limitation and the last limitation.  It is unclear if both of these animations are the same or different.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 7, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalish et al. (US 2012/0284625).  
Regarding independent claim 1, Kalish teaches a method, comprising: 
configuring an animation manager to present the animation associated with the animation element based at least in partly responsive to completion of a path stage of the visual component of an application to associate an animation element with the visual component of an application (paragraph 40: the wizard plays the video template segments 510, promoting the user at predefined entry points to edit the video template by inserting, editing or replacing multimedia objects and determining the control parameters which manipulate the scenario's script 512, and the editing changes are presented to the user, enabling immediate reviewing of the editing changes); 
generating a markup component within application code of the application, the markup component including an animation parameter configured to customize the animation element (paragraph 33: the video template is comprised of video scenes, each scene can be represented by a video scenario and multimedia objects, wherein the scenarios which determine objects motion and effect taking place during each video scene can be altered by control parameters, such as speed motion pattern, etc.);  
receiving, from the animation manager based on execution of the application code, a request for animation information associated with the animation element and an identifier associated with the application code (paragraph 40: all user actions and changes to the video template are recorded creating an input of video editing instructions for the video generating engine 514); and 
sending the animation information from a record corresponding to the identifier associated with the application code to the animation manager (paragraph 41: the video engine receives input of parameters defining the control parameters and multimedia objects for each scene in the movie), the animation manager configured to set the animation parameter to the animation information and present an animation of associated with the animation element based on the animation parameter (paragraph 41: the control parameters are translated into an action script of an animation based software tool).

Regarding dependent claim 3, Kalish teaches wherein the animation parameter within the application code is set to a value within the animation information (paragraph 33: video scene can be altered by control parameters, such as speed motion pattern, etc.).

Regarding dependent claim 4, Kalish teaches wherein the animation parameter corresponds to an appearance attribute of a graphical object displayed within the animation (paragraph 34: the user may change the parameters with the video scene which are not part of the defined control parameters, for example the user may require to apply zoom operation for a specific object which is not enabled by the control parameters).

Regarding dependent claim 5, Kalish teaches receiving the animation information from a client device via the declarative programming wizard (paragraph 34: the template includes all scenes appearing at the master video movie, where each scenario script can be manipulated and each object can be altered or replaced); and associating the animation information with an identifier corresponding to the application (paragraph 40: all user actions and changes to the video template are recorded creating an input of video editing instructions for the video generating engine 514).

Regarding dependent claim 7, Kalish teaches wherein the markup component is inline scalable vector graphics markup (paragraph 35: the video generation engine is utilizing a standard animation building tool 312 for creating vector graphics-based animation programs such as Adobe Flash, enabling the editor to input multimedia objects and scenarios rules, for defining the video animation scenes).  

Regarding dependent claim 24, Kalish teaches wherein the path stage comprises a plurality of path stage components (paragraph 40: the wizard plays the video template segments 510, promoting the user at predefined entry points to edit the video template by inserting, editing or replacing multimedia objects and determining the control parameters which manipulate the scenario's script 512) and the animation is presented at each completion of two or more path stage components of the plurality of path stage components (paragraph 40: after each of the editing changes are presented to the user, enabling immediate reviewing of the editing changes).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10 – 12, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalish et al. (US 2012/0284625) in view of Prophete et al. (US 2018/0365303).  
Regarding dependent claim 22, Kalish does not expressly disclose wherein the record corresponding to the identifier associated with the application code is stored in a multi-tenant service associated with a tenant corresponding to the application based on the identifier.  Prophete discloses data structures can store information from one or more tenants into tables of a common database image to form an on-demand database service (ODDS), which can be implemented in many ways, such as a multitenant database system (MTDS) (paragraph 42).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Kalish’s system to use a multi-tenant service to store data associated with a user in a form of an identifier.  One would be motivated to do so because this would help save memory space with one copy of an animation object is associated with multiple users that are using the animation object.  

Regarding independent claim 8, Kalish teaches a system (Figure 2) comprising: 
configuring an animation manager to present the animation associated with the animation element based at least in partly responsive to completion of a path stage of the visual component of an application to associate an animation element with the visual component of an application (paragraph 40: the wizard plays the video template segments 510, promoting the user at predefined entry points to edit the video template by inserting, editing or replacing multimedia objects and determining the control parameters which manipulate the scenario's script 512, and the editing changes are presented to the user, enabling immediate reviewing of the editing changes); 
generating a markup component within application code of the application, the markup component including an animation parameter configured to customize the animation element (paragraph 33: the video template is comprised of video scenes, each scene can be represented by a video scenario and multimedia objects, wherein the scenarios which determine objects motion and effect taking place during each video scene can be altered by control parameters, such as speed motion pattern, etc.);  
receiving, from the animation manager based on execution of the application code, a request for animation information associated with the animation element and an identifier associated with the application code (paragraph 40: all user actions and changes to the video template are recorded creating an input of video editing instructions for the video generating engine 514); and 
sending the animation information from a record corresponding to the identifier associated with the application code to the animation manager (paragraph 41: the video engine receives input of parameters defining the control parameters and multimedia objects for each scene in the movie), the animation manager configured to set the animation parameter to the animation information and present an animation of associated with the animation element based on the animation parameter (paragraph 41: the control parameters are translated into an action script of an animation based software tool).
Kalish does not expressly disclose a memory; and one or more processors and/or circuits coupled to the memory, however Kalish does disclose video generating engine 220 and Video Editing Wizard 218A (Figure 2) that appears to be executed on a computer comprising a processor and memory.  Regardless, Prophete discloses a computer system having a processor(s) 1214 and Storage Subsystem 1224 (Figure 12) for running a dashboard builder engine 115 for creating animations (paragraphs 33 and 40).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Kalish's system to achieve a predictable result of utilizing a computer system, if not already, comprising a processor and memory, at taught by Prophete, to run the wizard and the result would have been predictable.  

Regarding dependent claim 10, Kalish teaches wherein the animation parameter within the application code is set to a value within the animation information (paragraph 33: video scene can be altered by control parameters, such as speed motion pattern, etc.). 

Regarding dependent claim 11, Kalish teaches wherein the animation parameter corresponds to an appearance attribute of a graphical object displayed within the animation (paragraph 34: the user may change the parameters with the video scene which are not part of the defined control parameters, for example the user may require to apply zoom operation for a specific object which is not enabled by the control parameters).  

Regarding dependent claim 12, Kalish teaches wherein the one or more processors and/or circuits are further configured to: receive the animation information from a client device via the declarative programming wizard (paragraph 34: the template includes all scenes appearing at the master video movie, where each scenario script can be manipulated and each object can be altered or replaced); and associating the animation information with an identifier corresponding to the application (paragraph 40: all user actions and changes to the video template are recorded creating an input of video editing instructions for the video generating engine 514).

Regarding dependent claim 23, Kalish does not expressly disclose wherein the record corresponding to the identifier associated with the application code is stored in a multi-tenant service associated with a tenant corresponding to the application based on the identifier.  Prophete discloses data structures can store information from one or more tenants into tables of a common database image to form an on-demand database service (ODDS), which can be implemented in many ways, such as a multitenant database system (MTDS) (paragraph 42).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Kalish’s system to use a multi-tenant service to store data associated with a user in a form of an identifier.  One would be motivated to do so because this would help save memory space with one copy of an animation object is associated with multiple users that are using the animation object.  

Claims 14 – 18, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalish et al. (US 2012/0284625) in view of Prophete et al. (US 2018/0365303).  
Regarding independent claim 14, Prophete teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device (Claim 18), cause the at least one computing device to perform operations comprising: 
receiving first application code of the application, the first application code including the animation manager (paragraph 55: live dashboard builder 115), a parameterized markup component (paragraph 66: params property identifies the different widget parameters, which vary depending on the type of widget, and the type property specifies one of the other supported widget types), and a visual component (paragraph 62: the code’s widgets section defines all the widgets that appear in the dashboard); 
receiving, by the animation manager, animation information from a multi-tenant service (paragraph 42: data structures can store information from one or more tenants into tables of a common database image to form an on-demand database service (ODDS), which can be implemented in many ways, such as a multitenant database system (MTDS)) based on an identifier associated with the first application code (paragraph 109: parsing key-value properties in the configuration files to identify panels, wherein each panel declares a binding that links an associated visualization widget to an associated query); 
determining, by the animation manager, second application code based upon the parameterized markup component and the animation information (paragraph 56: the morphing engine 250 delivers an animated sequent that transforms a display panel from a first grouping to a second appearance, or visual organization, based on results of a second query); 
generating, by the animation manager, an animation object based on the second application code (paragraph 56: an animated morphing engine 262 morphs a first char or graph from a first appearance in a first sort order through an animation sequence to a second sort order that corresponds to sorting control signal); and 
presenting an animation via the animation object (Figures 5A – ,5L 6A – 6N, and 7A – 7M).  
Prophete does not expressly disclose receiving configuration information for configuring an animation manager to present an animation associated with an animation element based at least partly responsive to completion of a path stage of a visual component of an application to associate an animation element with the visual component of an application.  Kalish discloses the wizard plays the video template segments 510, promoting the user at predefined entry points to edit the video template by inserting, editing or replacing multimedia objects and determining the control parameters which manipulate the scenario's script 512, and the editing changes are presented to the user, enabling immediate reviewing of the editing changes (paragraph 40).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Prophete's system to define multiple segments in an animation/video and within each of the segments, to have a predefined entry points for editing the video template and upon editing the video template, to display an immediate review of the editing changes to the user.  One would be motivated to have multiple entry points for each video/animation template segments because this would allow manageable flow of editing the video/animation.  One would be motivated to display the video/animation review after editing changes are made because this would allow the user to see how their changes affected certain parts/segments of the video/animation in real-time, thus saving time for the user in creating the video/animation.  

Regarding dependent claim 15, Prophete teaches wherein determining the second application code comprises: identifying an animation parameter within the parameterized markup component; and setting the animation parameter to an attribute value of the animation information (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties are set to various values for animation).

Regarding dependent claim 16, Prophete teaches wherein determining the second application code comprises: identifying an animation parameter within the parameterized markup component; determining a display attribute of the computing device; determining an attribute value associated with the display attribute based on the animation information; and setting the animation parameter to the attribute value (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties defines location of widget, type of widget to display, type of animation to perform).

Regarding dependent claim 17, Prophete teaches wherein generating the animation object comprises calling a constructor method for the animation object using the parameterized markup component (paragraph 115: storage subsystem 1226 stores programming and data constructs that provide the functionality of some or all of the modules and methods described herein).

Regarding dependent claim 18, Prophete teaches wherein the parameterized markup component includes an animation parameter (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties are set to various values for animation), and determining, the second application code comprises assigning an attribute value of the animation information to the animation parameter (paragraph 62: the code's widgets section defines all the widgets that appear in the dashboard).

Regarding dependent claim 20, Prophete does not expressly disclose wherein the markup component is inline scalable vector graphics markup.  Kalish discloses the video generation engine is utilizing a standard animation building tool 312 for creating vector graphics-based animation programs such as Adobe Flash, enabling the editor to input multimedia objects and scenarios rules, for defining the video animation scenes (paragraph 35).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Prophete's system to utilize vector graphics-based animation, as taught by Kalish.  One would be motivated to do so because this would help reduce memory when representing graphical objects in animation.  

Regarding dependent claim 21, Prophete teaches wherein receiving the animation information from the multi-tenant service based on the identifier associated with the first application code includes retrieving the animation information from a record in the multi-tenant service associated with a tenant corresponding to the application based on the identifier associated with the first application code (paragraph 42: data structures can store information from one or more tenants into tables of a common database image to form an on-demand database service (ODDS), which can be implemented in many ways, such as a multitenant database system (MTDS)).

Regarding dependent claim 25, the combination of Prophete’s and Kalish’s systems teaches wherein the path stage comprises a plurality of path stage components (Kalish, paragraph 40: the wizard plays the video template segments 510, promoting the user at predefined entry points to edit the video template by inserting, editing or replacing multimedia objects and determining the control parameters which manipulate the scenario's script 512) and the animation is presented at each completion of two or more path stage components of the plurality of path stage components (Kalish, paragraph 40: after each of the editing changes are presented to the user, enabling immediate reviewing of the editing changes).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612